           Case 1:21-cv-00647-WMR Document 16 Filed 03/26/21 Page 1 of 14




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF GEORGIA
                              ATLANTA DIVISION


PATEL ARPITKUMAR, individually and                   CIVIL ACTION NO.:
on behalf of all others similarly situated,
                                                     1-21-cv-00647-WMR
         Plaintiff,
                                                   Jury Trial Demanded
v.

SEQUIUM ASSET SOLUTIONS, LLC,

         Defendant.


     DEFENDANT SEQUIUM ASSET SOLUTIONS, LLC’S ANSWER AND
        AFFIRMATIVE DEFENSES TO PLAINTIFF'S COMPLAINT

         COMES NOW Defendant Sequium Asset Solutions, LLC ( “Defendant”),

whom hereby submits its Answer and Affirmative Defenses to the Complaint of Patel

Arpitkumar (“Plaintiff”) as follows:

                            NATURE OF THE ACTION

                                          1.

         In response to paragraph 1 of Plaintiff’s Complaint, Defendant admits that

Plaintiff makes those allegations. To the extent the allegations in paragraph 1 purport

to allege any wrongdoing, Defendant denies each and every such allegation therein.




4814-5318-7809.1
           Case 1:21-cv-00647-WMR Document 16 Filed 03/26/21 Page 2 of 14




                                           2.

         In response to paragraph 2 of the complaint, Defendant denies each and every

allegation contained therein.

                                          3.

         In response to paragraph 3 of Plaintiff’s Complaint, Defendant admits that

Plaintiff makes those allegations. Defendant denies engaging in any of the unlawful

conduct alleged by Plaintiff and denies that Plaintiff has suffered any damages.

                              JURISDICTION AND VENUE

                                           4.

         Defendant is without sufficient information or knowledge to admit or deny the

allegations contained in paragraph 4 of the Complaint, and therefore, denies therein by

operation of law.

                                           5.

         Answering paragraph 5 of the complaint, Defendant admits the allegations

contained therein.




4814-5318-7809.1                           2
           Case 1:21-cv-00647-WMR Document 16 Filed 03/26/21 Page 3 of 14




                                           6.

         Paragraph 6 of Plaintiff’s Complaint calls upon Defendant to make a legal

conclusion and thus no response is required; provided, however, that to the extent a

response is deemed necessary, Defendant admits herein.

                                      PARTIES

                                           7.

         Defendant is without sufficient information or knowledge to admit or deny the

allegations contained in paragraph 7 of the Complaint, and therefore, denies therein by

operation of law.

                                           8.

         Paragraph 8 of Plaintiff’s Complaint calls upon Defendant to make a legal

conclusion and thus no response is required; provided, however, that to the extent a

response is deemed necessary, Defendant admits herein.

                                     THE TCPA

                                           9.

         Paragraph 9 of Plaintiff’s Complaint calls upon Defendant to make a legal

conclusion and thus no response is required; provided, however, that to the extent a

response is deemed necessary, Defendant admits herein.




4814-5318-7809.1                           3
           Case 1:21-cv-00647-WMR Document 16 Filed 03/26/21 Page 4 of 14




                                          10.

         Paragraph 10 of Plaintiff’s Complaint calls upon Defendant to make a legal

conclusion and thus no response is required.

                                          11.

         Paragraph 11 of Plaintiff’s Complaint calls upon Defendant to make a legal

conclusion and thus no response is required; to the extent a response is required,

Defendant denies that Plaintiff’s description in paragraph 11 accurately reflects all

TCPA actions.

                                        FACTS

                                          12.

         Defendant is without sufficient information or knowledge to admit or deny the

allegations contained in paragraph 12 of the Complaint, and therefore, denies therein

by operation of law.

                                          13.

         Defendant is without sufficient information or knowledge to admit or deny the

allegations contained in paragraph 13 of the Complaint, and therefore, denies therein.




4814-5318-7809.1                           4
           Case 1:21-cv-00647-WMR Document 16 Filed 03/26/21 Page 5 of 14




                                          14.

         Defendant is without sufficient information or knowledge to admit or deny the

allegations contained in paragraph 14 of the Complaint, and therefore, denies therein.

                                          15.

         Defendant is without sufficient information or knowledge to admit or deny the

allegations contained in paragraph 15 of the Complaint, and therefore, denies therein.

                                          16.

         Defendant is without sufficient information or knowledge to admit or deny the

allegations contained in paragraph 16 of the Complaint, and therefore, denies therein

by operation of law.

                                          17.

         Defendant is without sufficient information or knowledge to admit or deny the

allegations contained in paragraph 17 of the Complaint, and therefore, denies therein.




4814-5318-7809.1                           5
           Case 1:21-cv-00647-WMR Document 16 Filed 03/26/21 Page 6 of 14




                              CLASS ALLEGATIONS

                               PROPOSED CLASSES

                                          18.

         In response to paragraph 18 of Plaintiff’s Complaint, Defendant admits that

Plaintiff makes those allegations. Defendant denies engaging in any of the unlawful

conduct alleged by Plaintiff and denies that Plaintiff can certify a class.

                                          19.

         In response to paragraph 19 of Plaintiff’s Complaint, Defendant admits that

Plaintiff makes those allegations. Defendant denies engaging in any of the unlawful

conduct alleged by Plaintiff and denies that Plaintiff can certify a class.

                                          20.

         DENIED, except with regards to Defendant and its employees or agents not

being part of any class, which is admitted.

                                   NUMEROSITY

                                          21.

         Defendant is without sufficient information or knowledge to admit or deny the

allegations contained in paragraph 21 of the Complaint, and therefore, denies therein.




4814-5318-7809.1                           6
           Case 1:21-cv-00647-WMR Document 16 Filed 03/26/21 Page 7 of 14




                                          22.

         Defendant is without sufficient information or knowledge to admit or deny the

allegations contained in paragraph 22 of the Complaint, and therefore, denies therein.

                   COMMON QUESTIONS OF LAW AND FACT

                                          23.

         Defendant is without sufficient information or knowledge to admit or deny the

allegations contained in paragraph 23 of the Complaint, and therefore, denies therein.


                                          24.

         Defendant is without sufficient information or knowledge to admit or deny the

allegations contained in paragraph 24 of the Complaint, and therefore, denies therein.

                                    TYPICALITY

                                          25.

         Defendant is without sufficient information or knowledge to admit or deny the

allegations contained in paragraph 25 of the Complaint, and therefore, denies therein.




4814-5318-7809.1                           7
           Case 1:21-cv-00647-WMR Document 16 Filed 03/26/21 Page 8 of 14




                                     ADEQUACY

                                          26.

         Defendant is without sufficient information or knowledge to admit or deny the

allegations contained in paragraph 26 of the Complaint, and therefore, denies therein.

                                          27.

         Defendant is without sufficient information or knowledge to admit or deny the

allegations contained in paragraph 27 of the Complaint, and therefore, denies therein.

                   PROCEEDING VIA CLASS ACTION IS SUPERIOR

                                          28.

         Defendant is without sufficient information or knowledge to admit or deny the

allegations contained in paragraph 28 of the Complaint, and therefore, denies therein.

                                          29.

         Defendant is without sufficient information or knowledge to admit or deny the

allegations contained in paragraph 29 of the Complaint, and therefore, denies therein.




4814-5318-7809.1                           8
           Case 1:21-cv-00647-WMR Document 16 Filed 03/26/21 Page 9 of 14




                                    COUNT I
                         VIOLATION OF 47 U.S.C. § 227(b)
                           (On Behalf of Plaintiff and the Class)

                                           30.

         Defendant reincorporates its responses by reference to Paragraphs 1 through 29

of Plaintiff’s Complaint as if fully set forth herein.

                                           31.

         Paragraph 31 of Plaintiff’s Complaint calls upon Defendant to make a legal

conclusion and thus no response is required.

                                           32.

         Defendant is without sufficient information or knowledge to admit or deny the

allegations contained in paragraph 32 of the Complaint, and therefore, denies therein.

                                           33.

         Defendant is without sufficient information or knowledge to admit or deny the

allegations contained in paragraph 33 of the Complaint, and therefore, denies therein.

                                           34.

         Defendant is without sufficient information or knowledge to admit or deny the

allegations contained in paragraph 34 of the Complaint, and therefore, denies therein.




4814-5318-7809.1                            9
          Case 1:21-cv-00647-WMR Document 16 Filed 03/26/21 Page 10 of 14




                                          35.

         Defendant is without sufficient information or knowledge to admit or deny the

allegations contained in paragraph 35 of the Complaint, and therefore, denies therein.

                                          36.

         Defendant is without sufficient information or knowledge to admit or deny the

allegations contained in paragraph 36 of the Complaint, and therefore, denies therein.

                                          37.

         Defendant is without sufficient information or knowledge to admit or deny the

allegations contained in paragraph 37 of the Complaint, and therefore, denies therein.

                                          38.

         Defendant is without sufficient information or knowledge to admit or deny the

allegations contained in paragraph 38 the Complaint, and therefore, denies therein.

                            AFFIRMATIVE DEFENSES

         Defendant alleges the following affirmative and other defenses to Plaintiff’s

Complaint as set forth below. Defendant reserves the right to amend or assert

additional affirmative defenses as facts continue to develop in the course of

investigation and discovery.




4814-5318-7809.1                           10
          Case 1:21-cv-00647-WMR Document 16 Filed 03/26/21 Page 11 of 14




                          FIRST AFFIRMATIVE DEFENSE

         Plaintiff’s claims are barred, in whole or in part, due to Plaintiff’s failure to

state a claim upon which relief may be granted under Rule 12(b)(6) of the Federal

Rules of Civil Procedure.

                        SECOND AFFIRMATIVE DEFENSE

         Plaintiff’s claims against Defendant must be dismissed because Plaintiff has not

suffered an injury-in-fact, and therefore, lacks standing to assert the claims in the

Complaint.

                         THIRD AFFIRMATIVE DEFENSE

         Defendant alleges that Plaintiff’s Complaint is barred on the grounds that

Defendant had express consent to call the telephone number at issue by virtue of direct

consent from Plaintiff, consent granted by Plaintiff’s agent or by virtue of the consent

of a person with common authority over the telephone at issue.

                        FOURTH AFFIRMATIVE DEFENSE

         Defendant alleges that Plaintiff consented to the acts and events set forth in the

Complaint at all times alleged herein.




4814-5318-7809.1                             11
          Case 1:21-cv-00647-WMR Document 16 Filed 03/26/21 Page 12 of 14




                          FIFTH AFFIRMATIVE DEFENSE

         The system allegedly used to contact Plaintiff, if at all, has no capacity to store,

produce, or text randomly or sequentially generated telephone numbers, and therefore

is not an “automatic telephone dialing system” within the meaning of 47 U.S.C. § 227.

                            SIXTH AFFIRMATIVE DEFENSE

         Defendant has acted in good faith to comply with the law and has not willfully

or knowingly violated any provision, subsection or regulation under the TCPA.

                        SEVENTH AFFIRMATIVE DEFENSE

         Plaintiff’s and each putative class member’s claims may be barred, in whole or

in part, by the doctrines of waiver, estoppel, and/or release.

         As for each enumerated paragraph in Plaintiff's Complaint, Defendant responds as

follows (using Plaintiff's headings from its Complaint solely for ease of reference):

         To the extent Plaintiff’s prayer for relief requires a response, Defendant denies

any allegations contained therein. Defendant further denies that any trial by jury is

applicable or necessary.

         To the extent any allegations in Plaintiff’s Complaint have not been specifically

answered by Defendant, they are hereby denied.

         WHEREFORE, having answered Plaintiff’s Complaint, Defendant prays




4814-5318-7809.1                              12
          Case 1:21-cv-00647-WMR Document 16 Filed 03/26/21 Page 13 of 14




         1.        For Plaintiff’s claims against Defendant to be denied and dismissed;

         2.        For all costs and fees associated with this action to be awarded for

Defendant; and

         3.        For such other and further relief as this Honorable Court deems just and

proper.

         Respectfully submitted this 26th day of March, 2021.

                                              LEWIS BRISBOIS           BISGAARD        &
                                              SMITH LLP

                                              /s/ Andrew Craft
                                              Brantley C. Rowlen
                                              Georgia Bar No. 153031
                                              Andrew T. Craft
1180 Peachtree Street, NE                     Georgia Bar No. 844764
Suite 2900
Atlanta, Georgia 30309                        Counsel for Defendant
404.348.8585 – Telephone
404.467-8845 – Facsimile
Brantley.rowlen@lewisbrisbois.com
andrew.craft@lewisbrisbois.com




4814-5318-7809.1                               13
          Case 1:21-cv-00647-WMR Document 16 Filed 03/26/21 Page 14 of 14




                        CERTIFICATE OF COMPLIANCE

         Pursuant to L.R. 5.1 and L.R. 7.1(D), the undersigned hereby certify that the

foregoing brief was prepared using 14-point Times New Roman font.

         Respectfully submitted this 26th day of March, 2021.

                                          LEWIS BRISBOIS           BISGAARD        &
                                          SMITH LLP

                                          /s/ Andrew Craft
                                          Brantley C. Rowlen
                                          Georgia Bar No. 153031
                                          Andrew T. Craft
1180 Peachtree Street, NE                 Georgia Bar No. 844764
Suite 2900
Atlanta, Georgia 30309                    Counsel for Defendant
404.348.8585 – Telephone
404.467-8845 – Facsimile
Brantley.rowlen@lewisbrisbois.com
andrew.craft@lewisbrisbois.com




4814-5318-7809.1                           14
